Citation Nr: 0335656	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-06 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1975 to 
November 1975. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which found that no new and material evidence had 
been submitted to reopen the veteran's claim seeking 
entitlement to service connection for a left knee condition.    


FINDINGS OF FACT

1.  An unappealed RO decision in January 1998 denied the 
veteran's claim for service connection for a left knee 
disability because he did not report for his scheduled VA 
examination. 

2.  Evidence submitted subsequent to the January 1998 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's January 1998 decision which denied the veteran's 
claim for service connection for a left knee disability is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302 (2003).
 
2.  Since the RO's January 1998 decision, new and material 
evidence sufficient to reopen the veteran's claim for service 
connection for a left knee disability has been received. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's December 1974 enlistment examination report 
indicated clinically normal feet and lower extremities.  
According to the veteran's medical history report at the 
time, he never had and did not presently have any bone, joint 
or other deformity, or a "trick" or locked knee.  

In an April 7, 1975, service treatment report, the veteran 
stated that he always had weak knees but had no significant 
injuries in high school athletics.  Physical examination 
revealed no effusion, a non-tender patella but tenderness 
above the joint line, laterally on the left knee.  Mild 
laxity, bilaterally was noted.  The examiner stated that the 
veteran was probably on the way to developing degenerative 
joint disease.  An April 14, 1975, treatment report indicated 
that the veteran complained of continued bilateral knee pain.  
He stated that he stood up from sitting and pivoted on his 
left foot.  His knee locked and he had to extend his knee to 
get it back in place.  Examination revealed that his left 
patella was more mobile than observed during the last exam.  
The examiner stated that the veteran may have a subluxing 
patella.  On May 1, 1975, the veteran complained of pain in 
his left knee.  There was no swelling of the left knee.  
Range of motion was good, and there was a lot of play back 
and forward.  On May 19, 1975, treatment records revealed 
that the veteran complained of left knee pain.  No 
abnormalities were revealed.  Pain was present upon range of 
motion.  The veteran was treated with bandage wraps and warm 
soaks.  On May 28, 1975, the veteran complained of left knee 
pain while in boot camp.  The treatment report indicated hurt 
left knee, existed prior to enlistment.  The veteran further 
stated that his knee had gone out recently, and there was 
swelling.  Examination revealed generalized ligamentous 
laxity manifested by hypermobile patella.  No crepitus or 
pain was noted.  

According to a medical board report dated July 1975, the 
veteran was found unfit for duty by reason of physical 
disability.  He was recommended for discharge from the Marine 
Corp.  The report indicated that the veteran had pain in his 
left knee since boot camp, and that he had injured his left 
knee prior to his entry into the Marine Corp.  The veteran 
himself stated that he was unable to perform full duty 
because of his knee pain, and that the pain was aggravated by 
prolonged standing and running.  The report noted that no 
specific in-service injury had occurred involving the 
veteran's left knee.  Examination of the left knee revealed 
moderate laxity of the lateral and medial collateral 
ligaments and hypermobility of the patella.  Partial tibial 
subluxation with rotation of the tibia was noted.  These 
findings were present in both knees.  There was no evidence 
of internal derangement of either knee.  X-ray examination of 
the left knee was within normal limits.  The veteran was also 
diagnosed with chronic arthralgia of the left knee.  The 
report concluded that generalized hypermobility of the joints 
is a developmental problem and would be expected to produce 
joint symptoms under the circumstance of increased use.  This 
development of knee symptoms cannot be considered true 
aggravation.    

In a July 1975 rebuttal statement to the medical board 
report, the veteran stated that he played high school 
athletics for three years and never had any knee problems.  
He stated that the first time he ever had problems with his 
knees was during boot camp.  He remembered his knee starting 
to slip, like it was pulling loose, when he was going up a 
really steep hill during service.  When he stopped to sit 
down and then tried to get up, he could hardly walk. 

Upon his discharge, the veteran filed a claim for service 
connection of his left knee disorder in November 1975.  In 
April 1976, the RO denied his claim because they stated that 
his left knee disorder existing prior to service and there 
was no aggravation beyond normal progression.

The veteran sought to reopen his claim for service connection 
for a left knee injury in June 1977.  The RO denied reopening 
his claim because new and material evidence was not 
presented.  

The veteran submitted a letter dated September 1975 from his 
high school athletics coach.  The coach recounted that the 
veteran had wrestled and played football in high school.  The 
coach stated that during his three years of high school 
athletics, the veteran never had any injury to his knees.  
The only injuries he could recall were sprained ankle 
injuries and other minor injuries.  In July 1977, the RO 
denied reopening the veteran's claim because the medical 
board proceedings indicated that the veteran had a pre-
existing knee condition that was not aggravated by service.  
In June 1978, the veteran submitted a notice of disagreement 
(NOD) and indicated that he injured his left knee while in 
boot camp.  He claimed that he had been unable to hold a 
steady job following service because he could not stand for 
prolonged periods of time.  A letter from the veteran's high 
school doctor dated November 1978 was submitted.  The doctor 
stated that he had examined the veteran three times in 1973 
and 1974.  He treated a sprained right knee, which responded 
well and the veteran had no problem participating in any 
athletics in high school.  Upon graduation, the doctor stated 
that the veteran did not have any severe prolonged injury, 
and the veteran was given a clean bill of health.  The RO 
granted the veteran an extension to file his appeal, and it 
was perfected in December 1978.

In January 1979, the RO denied the veteran's claim for 
service connection for a left knee disorder because the 
medical board proceedings indicated that the veteran had a 
pre-existing knee condition that was not aggravated by 
service.  In June 1979, the Board issued a decision denying 
the veteran's claim for service connection for a left knee 
disability.  The Board found that the evidence showed a left 
knee disability prior to induction, but there was no evidence 
indicating a superimposed trauma or that there was an 
increase in severity during service.

The veteran sought to reopen his claim for service connection 
for his left knee disorder in April 1990.  That same month, 
the RO denied reopening his claim because no new and material 
evidence was presented regarding the veteran's  left knee.  
The veteran filed an NOD in July 1990, but did not file a 
substantive appeal.

The veteran filed a claim for service connection for a mental 
condition, and sought to reopen his claim for service 
connection for his left knee disorder, in September 1997.  
Both claims were denied in January 1998 because the veteran 
did not report for his scheduled VA examination.  

The veteran sought to reopen his claim for service connection 
for his left knee disorder in July 2001.  In an August 2001 
rating decision, the RO denied the claim because no new and 
material evidence was submitted.
VA outpatient records dated August 2001 were submitted.  They 
indicated that the veteran complained of worsening left knee 
pain.  He stated that he was injured in service 25 years ago, 
and that he had chronic pain in his left knee.  In the past 
two to three months, the veteran stated that his left knee 
pain had worsened, and bandage wraps, ice, warm compresses 
and elevating the knee no longer alleviated his pain.  He 
indicated that pain occurred throughout most of the day, and 
was not related his level of exertion or use of the left 
knee.  Pain occurred while resting.  Physical examination 
revealed no point tenderness, no joint swelling or lower 
extremity edema.  Full range of motion was intact.  No 
erythema was noted.  An August 2001 radiology report 
indicated mild hypertrophic degenerative osteoarthritis with 
spurring of posterior aspect of the patella.  The clinical 
impression was mild hypertrophic degenerative osteoarthritis 
of the left knee joint.  

September 2001 VA outpatient records showed further 
complaints of left knee pain.  Examination revealed that the 
veteran was obese.  He stated that he gained 75 pounds during 
a nine month period of incarceration.  He walked with minimal 
limp on the left side.  No swelling of the left knee was 
noted.  Mild tenderness and crepitation was noted.  The 
examiner's impression was left knee mild arthritis.  A 
September 2001 radiology report indicated degenerative 
changes of both knees at the patellofemoral joint 
compartment.   

The veteran filed an NOD in November 2001, and then filed a 
substantive appeal in May 2002.

Analysis

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of service connection for 
a left knee disability.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156(a) (2003). 
Under 38 C.F.R. § 3.156(a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, the amended definition of new and material evidence 
does not apply to the veteran's claim, which was received at 
the RO in July 2001.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).
 
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).
 
In January 1998, the RO issued a decision that denied the 
veteran's claim for entitlement to service connection for a 
left knee disability.  Under applicable law and VA 
regulations, that decision is final, and the veteran's claim 
may not be reopened and reviewed unless new and material 
evidence is submitted by or on behalf of the veteran. 38 
U.S.C.A. § § 5108, 7105; 38 C.F.R. §§ 3.104(a), 20.302 
(2003).  
 
It is determined that the veteran has submitted new and 
material evidence since the January 1998 RO decision, in 
order to reopen his claim.  Since that time, the veteran 
underwent VA outpatient treatment in August 2001.  He stated 
that he was injured in service 25 years ago, and that he had 
chronic pain in his left knee.  An August 2001 radiology 
report indicated mild hypertrophic degenerative 
osteoarthritis with spurring of posterior aspect of the 
patella.  The clinical impression was mild hypertrophic 
degenerative osteoarthritis of the left knee joint.  A 
September 2001 radiology report indicated degenerative 
changes of both knees at the patellofemoral joint 
compartment.   

The August 2001 and September 2001 evidence is not cumulative 
and redundant.  Because the above evidence suggests that 
there may be a link between the veteran's current left knee 
condition and a possible left knee injury sustained while in 
service or that the veteran may have aggravated a pre-
existing left knee disability while in service, the newly 
received evidence is of such significance that that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, it is material to the veteran's claim.  
Accordingly, the claim is reopened, and must be considered in 
light of all the evidence, both old and new.  


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a left knee disability, the 
veteran's claim is reopened.


REMAND

As noted in the discussion above, the veteran's claim for 
service connection for a left knee disability was reopened on 
the basis that new and material evidence had been submitted.  
The next step is to address the question of whether service 
connection is warranted.  However, the question adjudicated 
at the RO was not entitlement to service connection, but 
rather, whether there was sfficient evidence to reopen the 
claim.  Therefore, further development of the case is 
necessary to ensure that the veteran has adequate notice and 
opportunity to be heard with regard to the question of 
entitlement to service connection.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The veteran has not been made aware of all notice and duty-
to-assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  The RO must communicate to the veteran, 
pursuant to the VCAA, any information that is necessary to 
substantiate his claim for entitlement to service connection 
for a left knee disability.

Furthermore, under 38 U.S.C.A. § 5103A (d) (West 2002), VA 
must provide a claimant with a medical examination in 
disability compensation cases in which there is competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability, and the 
record indicates that the disability or symptoms may be 
associated with the claimant's active military, naval or air 
service, but the record does not contain sufficient medical 
evidence for VA to make a decision on the claim.

In this case, the veteran stated in August 2001 VA outpatient 
records that he was injured in service 25 years ago, and that 
he had chronic pain in his left knee.  An August 2001 
radiology report indicated mild hypertrophic degenerative 
osteoarthritis with spurring of posterior aspect of the 
patella.  The examiner's clinical impression was mild 
hypertrophic degenerative osteoarthritis of the left knee 
joint.  A September 2001 radiology report indicated 
degenerative changes of both knees at the patellofemoral 
joint compartment.  Service treatment records from April 1975 
to May 1975 indicated that the veteran complained of left 
knee pain.  In July 1975, the veteran stated that his knee 
starting to slip, like it was pulling loose, when he was 
ascending a steep hill during service.  

The record, however, does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Therefore, 
the RO should arrange for a VA examiner to 
re-examine the veteran regarding his claim for service 
connection for a left knee disability.  

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The RO should communicate to the 
veteran, pursuant to the VCAA, all 
information that is necessary to 
substantiate his claim for service 
connection for a left knee disability.

2.  The veteran should be scheduled for 
an examination by a VA physician 
regarding his left knee disorder.  The 
claims folder, to include all evidence 
added to the record in accordance with 
the paragraphs above, and a copy of this 
REMAND should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all left knee disorders that 
might be present.  

The examination report should include 
responses to the following medical items:
 
a.  State as precisely as possible 
diagnoses of all left knee 
disorders, the veteran currently 
has.
 
b.  For each diagnosis reported in 
response to item (a) above, specify 
any congenital or developmental 
defects.

c.  For each diagnosis reported in 
response to item (a) above, state 
the time of onset of each disorder.

d.	For each diagnosis reported in 
response to 
item (a) above, the examiner should 
state, as a matter of medical 
judgment based on the entire record, 
whether it is at least as likely as 
not that the veteran's current left 
knee disorder is the result of a 
left knee injury incurred in 
service.

e.  What left knee disorders did the 
veteran have when he started active 
duty on January 10, 1975?  (Please 
list the diagnoses in the most 
precise medical terms feasible.)
 
f.  What left knee disorders did the 
veteran have at the end of his 
active service on November 3, 1975?  
(Please list the diagnoses in the 
most precise medical terms 
feasible.)
 
g.  If any of the disorders that the 
veteran had on January 10, 1975, 
were the same disorders that the 
veteran had on November 3, 1975, 
based on medical analysis of the 
entire record, respond to each of 
the following questions: (1) Was 
there an increase in the severity of 
disability during this time; and (2) 
If there was an increase in the 
severity of disability, was the 
increase beyond the natural progress 
of the disorder?
 
All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

3.  The RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for a left knee disability.  In 
the event that the claim is not resolved 
to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to service 
connection for a left knee disability 
which includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provision of VCAA are properly applied in the development of 
the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



